F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                      July 17, 2007
                                 TENTH CIRCUIT                     Elisabeth A. Shumaker
                                                                       Clerk of Court


 ELI-JA H H A KEEM M U H A MM AD,
 a.k.a CH RISTOPHER M ITCH ELL,
                                                        No. 07-1010
               Plaintiff-Appellant,
          v.                                        District of Colorado
 M . COLLINS, V. SUDLOW and R.                 (D.C. No. 06-CV-00756-ZLW )
 M A D ISO N ,

               Defendants-Appellees.



                            OR D ER AND JUDGM ENT *


Before BR ISC OE, M cKA Y, and M cCO NNELL, Circuit Judges.




      Plaintiff C. Eli-jah Hakeem M uhammad, a.k.a. Christopher M itchell, is

currently incarcerated at ADX Florence. On April 11, 2006 M r. M itchell

submitted a pro se Prisoner Complaint pursuant to Bivens v. Six Unknown Named



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10 th Cir. R. 34.1(G). This case is
therefore submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10 th Cir. R. 32.1.
Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), and to 28 U.S.C. §

1331. The complaint, as amended, asserted twelve claims for relief, consisting of

retaliation, conspiracy, and denial of access to the courts. The district court

dismissed all twelve claims as frivolous. W e agree that these claims fail to assert

a constitutional violation and affirm the dismissal. W e also deny leave to proceed

in form a pauperis.

      An action is frivolous under § 1915(e)(2)(B) if “the claim [is] based on an

indisputably meritless legal theory or if it is founded on clearly baseless factual

contentions.” Schlicher v. Thom as, 111 F.3d 777, 779 (10th Cir. 1997) (internal

quotations omitted). W e review a district court’s dismissal for frivolousness

under § 1915(e)(2)(B) for abuse of discretion. Conkle v. Potter, 352 F.3d 1333,

1335 n.4 (10th Cir. 2003). In doing so, we accept M r. M itchell’s allegations as

true and consider all reasonable inferences in the light most favorable to him.

Perkins v. Kansas Dep’t of Corr., 165 F.3d 803, 806 (10th Cir. 1999).

Additionally, we construe M r. M itchell’s complaint liberally because he is

proceeding pro se. Id.

      Claims One, Five, Seven, Eight, Nine, and Ten of M r. M itchell’s appeal

assert a denial of access to the courts because M r. M itchell was not given carbon

paper or access to photocopying equipment free of cost in connection with his

litigation. Photocopy access is not an independent constitutional right, but exists

only where necessary to the prisoner’s right to seek legal redress. See Carper v.

                                          -2-
DeLand, 53 F.3d 613, 616-17 (10th Cir. 1995) (“a state has no affirmative

constitutional obligation to assist inmates in general civil matters”); Jones v.

Franzen, 697 F.2d 801, 803 (7th Cir. 1983) (“[T]he right to Xerox” exists for the

purpose of filing court documents w here duplication is required). M r. M itchell

has refused to provide evidence of any meaningful legal need for copies or carbon

paper. Without a showing of need for copies or a resulting harm, these claims are

without merit. See Lewis v. Casey, 518 U.S. 343, 349 (1996).

      In Claim Two, M r. M itchell asserts that M r. M adison, a prison official,

deliberately destroyed his BP-8 complaint form regarding his missing property.

However, because M r. M itchell was untimely in the filing of his grievance, the

district court held that Claim Two is procedurally barred for failure to exhaust

administrative remedies. Appellant offers no argument why that conclusion is

erroneous.

      In Claim Three, M r. M itchell alleges in general terms that he was denied

access to the Unit Satellite Law Library. M r. M itchell fails to allege that he was

actually impeded in his access to the courts in any specific case, or that being

blocked from using the library resulted in actual harm, as is required to set forth a

claim of a constitutional violation. See Casey, 518 U.S. at 349.

      M r. M itchell asserts in Claim Four that he was denied access to a paralegal

prisoner, resulting in a denial of access to sufficient legal facilities. The record

shows, however, that M r. M itchell was not denied access to all paralegal

                                          -3-
prisoners, but only to one specific paralegal. R., Doc. 3-2, at 33; see R., Doc. 14-

2 at 9-14. There is no assertion that this precluded M r. M itchell from pursuing

his legal claims.

      In Claims Five, Six, and Tw elve, M r. M itchell asserts that he was denied

access to the courts when prison officials refused to provide postage stamps free

of charge. “This Court has held that inmates do not have an unlimited right to

free postage. . . .” Harrell v. Keohane, 621 F.2d 1059, 1061 (10th Cir. 1980).

Because the record shows that M r. M itchell had sufficient funds in his prison

account to pay for stamps, R., Doc. 14-3, at 22, prison officials were not required

to provide them for free.

      In Claim Eleven M r. M itchell states that prison official M adison

confiscated legal materials, but he does not state what these legal materials may

be or how the alleged confiscations affected his access to courts. The district

court was therefore correct to dismiss this claim.

      Accordingly, the judgment of the United States District Court for the

District of Colorado is AFFIRM ED. Appellant’s motion to proceed in forma

pauperis is DENIED, and we remind M r. M itchell of his responsibility to pay the




                                          -4-
appellate filing fee in full. Appellant’s “Application for W rit of M andamus” is

DENIED.



                                                    Entered for the Court,


                                                    M ichael W . M cConnell
                                                    Circuit Judge




                                         -5-